Exhibit 10.4

GUARANTY

made by

BEHRINGER HARVARD REIT I, INC.
as Guarantor,

in favor of

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

Dated as of June 2, 2006


--------------------------------------------------------------------------------




 

GUARANTY

This GUARANTY (this “Guaranty”), dated as of June 2, 2006, made by BEHRINGER
HARVARD REIT I, INC. a Maryland corporation (“Behringer REIT”), having an
address at Behringer Harvard Holdings, LLC, 15601 Dallas Parkway, Suite 600,
Addison, Texas 75001, (Behringer REIT is sometimes herein referred to as the
“Guarantor”), in favor of GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., a Delaware
corporation, (together with its successors and assigns, hereinafter referred to
as “Lender”), having an address at 600 Steamboat Road, Greenwich, Connecticut
06830.

R E C I T A L S:


A.            PURSUANT TO THAT CERTAIN LOAN AGREEMENT DATED AS OF THE DATE
HEREOF (AS THE SAME MAY BE AMENDED, MODIFIED, SUPPLEMENTED OR REPLACED FROM TIME
TO TIME, THE “LOAN AGREEMENT”) BETWEEN BEHRINGER HARVARD SOUTH RIVERSIDE, LLC, A
DELAWARE LIMITED LIABILITY COMPANY (THE “BORROWER”) AND LENDER, LENDER HAS
AGREED TO MAKE A LOAN (THE “LOAN”) TO BORROWER IN THE MAXIMUM PRINCIPAL AMOUNT
OF $202,000,000.00, SUBJECT TO THE TERMS AND CONDITIONS OF THE LOAN AGREEMENT;


B.            AS A CONDITION TO LENDER’S MAKING THE LOAN, LENDER IS REQUIRING
THAT GUARANTOR EXECUTE AND DELIVER TO LENDER THIS GUARANTY; AND


C.            GUARANTOR HEREBY ACKNOWLEDGES THAT IT WILL MATERIALLY BENEFIT FROM
LENDER’S AGREEING TO MAKE THE LOAN;

NOW, THEREFORE, in consideration of the premises set forth herein and as an
inducement for and in consideration of the agreement of Lender to make the Loan
pursuant to the Loan Agreement, Guarantor hereby agrees, covenants, represents
and warrants to Lender as follows:


1.             DEFINITIONS.


(A)           ALL CAPITALIZED TERMS USED AND NOT DEFINED HEREIN SHALL HAVE THE
RESPECTIVE MEANINGS GIVEN SUCH TERMS IN THE LOAN AGREEMENT.


(B)           THE TERM “GUARANTEED OBLIGATIONS” MEANS (I) BORROWER’S RECOURSE
LIABILITIES (THE “RECOURSE LIABILITY GUARANTEED OBLIGATIONS”), (II) IN ADDITION
TO AND WITHOUT LIMITING THE OBLIGATIONS OF GUARANTOR UNDER THIS GUARANTY WITH
RESPECT TO THE RECOURSE LIABILITY GUARANTEED OBLIGATIONS, PAYMENT AND
PERFORMANCE IN FULL OF (A) THE REQUIRED REPAIRS, (B) ALL TAXES AND INSURANCE
PREMIUMS, (C) ALL CAPITAL EXPENSES AND WORK RELATING THERETO, AND (D) ALL
APPROVED LEASING EXPENSES WITH RESPECT TO LEASES HEREAFTER EXECUTED AND ALL WORK
RELATING THERETO, AND (III) FROM AND AFTER THE DATE THAT ANY SPRINGING RECOURSE
EVENT OCCURS, PAYMENT OF THE ENTIRE UNPAID BALANCE OF THE DEBT (AND WHETHER
ACCRUED PRIOR TO, ON OR AFTER SUCH DATE).


--------------------------------------------------------------------------------


 


(C)           THE TERM “GUARANTY LIMIT AMOUNT” SHALL MEAN, AS OF ANY DATE OF
DETERMINATION, THE SUM, AS OF SUCH DATE AFTER GIVING EFFECT TO ANY ADJUSTMENTS
THERETO MADE PURSUANT TO THE LOAN AGREEMENT, OF (I) THE ROLLOVER RESERVE OFFSET
AMOUNT, PLUS (II) THE REQUIRED REPAIRS RESERVE OFFSET AMOUNT, PLUS (III) THE TAX
AND INSURANCE RESERVE OFFSET AMOUNT, PLUS (IV) THE CAPITAL RESERVE OFFSET
AMOUNT. THE GUARANTY LIMIT AMOUNT AS OF THE DATE HEREOF IS $16,767,547.
GUARANTOR AND LENDER HEREBY ACKNOWLEDGE AND AGREE THAT THE RESPECTIVE AMOUNTS OF
THE ROLLOVER RESERVE OFFSET AMOUNT, THE REQUIRED REPAIRS RESERVE OFFSET AMOUNT,
THE TAX AND INSURANCE RESERVE OFFSET AMOUNT, AND/OR THE CAPITAL RESERVE OFFSET
AMOUNT MAY BE ADJUSTED AS PROVIDED IN THE LOAN AGREEMENT (WHETHER INCREASED
AND/OR DECREASED, ALL AS MORE SPECIFICALLY SET FORTH THEREIN) ONE OR MORE TIMES,
FROM TIME TO TIME WHILE THE LOAN IS OUTSTANDING, AND SUCH ADJUSTMENTS WILL
RESULT IN CORRESPONDING INCREASES AND/OR DECREASES IN THE GUARANTY LIMIT AMOUNT,
ALL IN ACCORDANCE WITH, AND SUBJECT TO, THE APPLICABLE TERMS AND PROVISIONS SET
FORTH IN THE LOAN AGREEMENT.


2.             GUARANTY AND AGREEMENT.


(A)           GUARANTOR HEREBY IRREVOCABLY, ABSOLUTELY AND UNCONDITIONALLY
GUARANTEES TO LENDER THE FULL, PROMPT AND COMPLETE PAYMENT AND PERFORMANCE WHEN
DUE OF THE GUARANTEED OBLIGATIONS. IN ADDITION TO AND WITHOUT LIMITING THE
FOREGOING, GUARANTOR HEREBY AGREES TO PAY TO LENDER, UPON LENDER’S DEMAND
FOLLOWING THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, AN
AMOUNT EQUAL TO THE GUARANTY LIMIT AMOUNT AS OF THE DATE OF PAYMENT THEREOF,
SUCH GUARANTY LIMIT AMOUNT TO BE PAID FROM SEPARATE FUNDS OF GUARANTOR AND NOT
FROM POST-DEFAULT CASH FLOW FROM THE PROPERTY.


(B)           ALL SUMS PAYABLE TO LENDER UNDER THIS GUARANTY SHALL BE PAYABLE ON
DEMAND AND WITHOUT REDUCTION FOR ANY OFFSET, CLAIM, COUNTERCLAIM OR DEFENSE.


(C)           GUARANTOR HEREBY AGREES TO INDEMNIFY, DEFEND AND SAVE HARMLESS
LENDER FROM AND AGAINST ANY AND ALL COSTS, LOSSES, LIABILITIES, CLAIMS, CAUSES
OF ACTION, EXPENSES AND DAMAGES, INCLUDING REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS, WHICH LENDER MAY SUFFER OR WHICH OTHERWISE MAY ARISE BY REASON OF
BORROWER’S FAILURE TO PAY ANY OF THE GUARANTEED OBLIGATIONS WHEN DUE,
IRRESPECTIVE OF WHETHER SUCH COSTS, LOSSES, LIABILITIES, CLAIMS, CAUSES OF
ACTION, EXPENSES OR DAMAGES ARE INCURRED BY LENDER PRIOR OR SUBSEQUENT TO
(I) LENDER’S DECLARING THE PRINCIPAL, INTEREST AND OTHER SUMS EVIDENCED OR
SECURED BY THE LOAN DOCUMENTS TO BE DUE AND PAYABLE, (II) THE COMMENCEMENT OR
COMPLETION OF A JUDICIAL OR NON-JUDICIAL FORECLOSURE OF THE MORTGAGE OR
(III) THE CONVEYANCE OF ALL OR ANY PORTION OF THE PROPERTY BY DEED-IN-LIEU OF
FORECLOSURE.


(D)           GUARANTOR AGREES THAT NO PORTION OF ANY SUMS APPLIED (OTHER THAN
SUMS RECEIVED FROM GUARANTOR IN FULL OR PARTIAL SATISFACTION OF ITS OBLIGATIONS
HEREUNDER), FROM TIME TO TIME, IN REDUCTION OF THE DEBT SHALL BE DEEMED TO HAVE
BEEN APPLIED IN REDUCTION OF THE GUARANTEED OBLIGATIONS UNTIL SUCH TIME AS THE
DEBT HAS BEEN PAID IN FULL, OR GUARANTOR SHALL HAVE MADE THE FULL PAYMENT
REQUIRED HEREUNDER, IT BEING THE INTENTION HEREOF THAT THE GUARANTEED
OBLIGATIONS SHALL BE THE LAST PORTION OF THE DEBT TO BE DEEMED SATISFIED.

2


--------------------------------------------------------------------------------




 


3.             REPRESENTATIONS AND WARRANTIES. GUARANTOR HEREBY REPRESENTS AND
WARRANTS TO LENDER AS FOLLOWS (WHICH REPRESENTATIONS AND WARRANTIES SHALL BE
GIVEN AS OF THE DATE HEREOF AND SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS
GUARANTY):


(A)           ORGANIZATION, AUTHORITY AND EXECUTION. GUARANTOR IS A CORPORATION
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF MARYLAND, AND HAS ALL NECESSARY POWER AND AUTHORITY TO OWN ITS
PROPERTIES AND TO CONDUCT ITS BUSINESS AS PRESENTLY CONDUCTED OR PROPOSED TO BE
CONDUCTED AND TO ENTER INTO AND PERFORM THIS GUARANTY AND ALL OTHER AGREEMENTS
AND INSTRUMENTS TO BE EXECUTED BY IT IN CONNECTION HEREWITH. THIS GUARANTY HAS
BEEN DULY EXECUTED AND DELIVERED BY GUARANTOR.


(B)           ENFORCEABILITY. THIS GUARANTY CONSTITUTES A LEGAL, VALID AND
BINDING OBLIGATION OF GUARANTOR, ENFORCEABLE AGAINST GUARANTOR IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY.


(C)           NO VIOLATION. THE EXECUTION, DELIVERY AND PERFORMANCE BY 
GUARANTOR OF ITS OBLIGATIONS UNDER THIS GUARANTY HAS BEEN DULY AUTHORIZED BY ALL
NECESSARY ACTION, AND DO NOT AND WILL NOT VIOLATE ANY LAW, REGULATION, ORDER,
WRIT, INJUNCTION OR DECREE OF ANY COURT OR GOVERNMENTAL BODY, AGENCY OR OTHER
INSTRUMENTALITY APPLICABLE TO GUARANTOR, OR RESULT IN A BREACH OF ANY OF THE
TERMS, CONDITIONS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, OR RESULT IN
THE CREATION OR IMPOSITION OF ANY MORTGAGE, LIEN, CHARGE OR ENCUMBRANCE OF ANY
NATURE WHATSOEVER UPON ANY OF THE ASSETS OF GUARANTOR PURSUANT TO THE TERMS OF
GUARANTOR’S ARTICLES OF ORGANIZATION, OR ANY MORTGAGE, INDENTURE, AGREEMENT OR
INSTRUMENT TO WHICH GUARANTOR IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTIES
IS BOUND. GUARANTOR IS NOT IN DEFAULT UNDER ANY OTHER GUARANTY WHICH IT HAS
PROVIDED TO LENDER.


(D)           NO LITIGATION. THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS AT LAW
OR AT EQUITY, PENDING OR, TO GUARANTOR’S BEST KNOWLEDGE, THREATENED AGAINST OR
AFFECTING GUARANTOR OR WHICH INVOLVE OR MIGHT INVOLVE THE VALIDITY OR
ENFORCEABILITY OF THIS GUARANTY OR WHICH MIGHT MATERIALLY ADVERSELY AFFECT THE
FINANCIAL CONDITION OF GUARANTOR OR THE ABILITY OF GUARANTOR TO PERFORM ANY OF
ITS OBLIGATIONS UNDER THIS GUARANTY. GUARANTOR IS NOT IN DEFAULT BEYOND ANY
APPLICABLE GRACE OR CURE PERIOD WITH RESPECT TO ANY ORDER, WRIT, INJUNCTION,
DECREE OR DEMAND OF ANY GOVERNMENTAL AUTHORITY WHICH MIGHT MATERIALLY ADVERSELY
AFFECT THE FINANCIAL CONDITION OF GUARANTOR OR THE ABILITY OF GUARANTOR TO
PERFORM ANY OF ITS OBLIGATIONS UNDER THIS GUARANTY.


(E)           CONSENTS. ALL CONSENTS, APPROVALS, ORDERS OR AUTHORIZATIONS OF, OR
REGISTRATIONS, DECLARATIONS OR FILINGS WITH, ALL GOVERNMENTAL AUTHORITIES
(COLLECTIVELY, THE “CONSENTS”) THAT ARE REQUIRED IN CONNECTION WITH THE VALID
EXECUTION, DELIVERY AND PERFORMANCE BY GUARANTOR OF THIS GUARANTY HAVE BEEN
OBTAINED AND GUARANTOR AGREES THAT ALL CONSENTS REQUIRED IN CONNECTION WITH THE
CARRYING OUT OR PERFORMANCE OF ANY OF GUARANTOR’S OBLIGATIONS UNDER THIS
GUARANTY WILL BE OBTAINED WHEN REQUIRED.


(F)            FINANCIAL STATEMENTS AND OTHER INFORMATION. ALL FINANCIAL
STATEMENTS OF GUARANTOR HERETOFORE DELIVERED TO LENDER ARE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS AND FAIRLY PRESENT THE FINANCIAL CONDITION OF GUARANTOR AS
OF THE RESPECTIVE DATES THEREOF, AND NO MATERIALLY ADVERSE CHANGE HAS OCCURRED
IN THE FINANCIAL CONDITIONS REFLECTED THEREIN SINCE

3


--------------------------------------------------------------------------------




 

the respective dates thereof. None of the aforesaid financial statements or any
certificate or statement furnished to Lender by or on behalf of Guarantor in
connection with the transactions contemplated hereby, and none of the
representations and warranties in this Guaranty contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained therein or herein not misleading. Guarantor is not
insolvent within the meaning of the United States Bankruptcy Code or any other
applicable law, code or regulation and the execution, delivery and performance
of this Guaranty will not render Guarantor insolvent.

 


(G)           CONSIDERATION. GUARANTOR IS THE OWNER, DIRECTLY OR INDIRECTLY, OF
LEGAL AND BENEFICIAL EQUITY INTERESTS IN BORROWER, AND AS SUCH WILL MATERIALLY
BENEFIT FROM THE MAKING OF THE LOAN.


4.             FINANCIAL STATEMENTS. GUARANTOR SHALL DELIVER TO LENDER,
(A) WITHIN 120 DAYS AFTER THE END OF EACH FISCAL YEAR OF GUARANTOR, A COMPLETE
COPY OF GUARANTOR’S ANNUAL FINANCIAL STATEMENTS, (B) IF REQUESTED BY LENDER,
WITHIN 60 DAYS AFTER THE END OF EACH FISCAL QUARTER OF GUARANTOR, FINANCIAL
STATEMENTS (INCLUDING A BALANCE SHEET AS OF THE END OF SUCH FISCAL QUARTER, A
STATEMENT OF INCOME AND EXPENSE FOR SUCH FISCAL QUARTER AND A CALCULATION OF
GUARANTOR’S NET WORTH, LIQUID NET WORTH AND AGGREGATE DEBT LEVERAGE RATIO AS OF
THE END OF SUCH FISCAL QUARTER) CERTIFIED BY GUARANTOR AND IN FORM, CONTENT,
LEVEL OF DETAIL AND SCOPE REASONABLY SATISFACTORY TO LENDER, AND (C) 20 DAYS
AFTER REQUEST BY LENDER, SUCH OTHER FINANCIAL INFORMATION WITH RESPECT TO
GUARANTOR AS LENDER MAY REASONABLY REQUEST.


5.             UNCONDITIONAL CHARACTER OF OBLIGATIONS OF GUARANTOR.


(A)           THE OBLIGATIONS OF GUARANTOR HEREUNDER SHALL BE IRREVOCABLE,
ABSOLUTE AND UNCONDITIONAL, IRRESPECTIVE OF THE VALIDITY, REGULARITY OR
ENFORCEABILITY, IN WHOLE OR IN PART, OF THE OTHER LOAN DOCUMENTS OR ANY
PROVISION THEREOF, OR THE ABSENCE OF ANY ACTION TO ENFORCE THE SAME, ANY WAIVER
OR CONSENT WITH RESPECT TO ANY PROVISION THEREOF, THE EXISTENCE IN THE LOAN
DOCUMENTS OF ANY SO-CALLED NON-RECOURSE PROVISION OR ANY OTHER PROVISION THEREIN
PURPORTING TO LIMIT IN WHOLE OR IN PART THE RECOURSE AVAILABLE AGAINST THE
BORROWER, THE RECOVERY OF ANY JUDGMENT AGAINST BORROWER, GUARANTOR OR ANY OTHER
PERSON OR ANY ACTION TO ENFORCE THE SAME, ANY FAILURE OR DELAY IN THE
ENFORCEMENT OF THE OBLIGATIONS OF BORROWER UNDER THE OTHER LOAN DOCUMENTS OR
GUARANTOR UNDER THIS GUARANTY, OR ANY SETOFF, COUNTERCLAIM, AND IRRESPECTIVE OF
ANY OTHER CIRCUMSTANCES WHICH MIGHT OTHERWISE LIMIT RECOURSE AGAINST GUARANTOR
BY LENDER OR CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OR DEFENSE OF A GUARANTOR
OR SURETY. LENDER MAY ENFORCE THE OBLIGATIONS OF GUARANTOR UNDER THIS GUARANTY
BY A PROCEEDING AT LAW, IN EQUITY OR OTHERWISE, INDEPENDENT OF ANY LOAN
FORECLOSURE OR SIMILAR PROCEEDING OR ANY DEFICIENCY ACTION AGAINST BORROWER OR
ANY OTHER PERSON AT ANY TIME, EITHER BEFORE OR AFTER AN ACTION AGAINST THE
PROPERTY OR ANY PART THEREOF, BORROWER OR ANY OTHER PERSON. THIS GUARANTY IS A
GUARANTY OF PAYMENT AND PERFORMANCE AND NOT MERELY A GUARANTY OF COLLECTION.
GUARANTOR WAIVES DILIGENCE, NOTICE OF ACCEPTANCE OF THIS GUARANTY, FILING OF
CLAIMS WITH ANY COURT, ANY PROCEEDING TO ENFORCE ANY PROVISION OF ANY OTHER LOAN
DOCUMENT, AGAINST GUARANTOR, BORROWER OR ANY OTHER PERSON, ANY RIGHT TO REQUIRE
A PROCEEDING FIRST AGAINST BORROWER OR ANY OTHER PERSON, OR TO EXHAUST ANY
SECURITY (INCLUDING, WITHOUT LIMITATION, THE PROPERTY) FOR THE PERFORMANCE OF
THE GUARANTEED OBLIGATIONS OR ANY OTHER OBLIGATIONS OF BORROWER OR ANY OTHER
PERSON, OR ANY PROTEST,

4


--------------------------------------------------------------------------------




 


PRESENTMENT, NOTICE OF DEFAULT OR OTHER NOTICE OR DEMAND WHATSOEVER (EXCEPT TO
THE EXTENT EXPRESSLY PROVIDED TO THE CONTRARY IN THIS GUARANTY).


(B)           THE OBLIGATIONS OF GUARANTOR UNDER THIS GUARANTY, AND THE RIGHTS
OF LENDER TO ENFORCE THE SAME BY PROCEEDINGS, WHETHER BY ACTION AT LAW, SUIT IN
EQUITY OR OTHERWISE, SHALL NOT BE IN ANY WAY AFFECTED BY ANY OF THE FOLLOWING:

(I)            ANY INSOLVENCY, BANKRUPTCY, LIQUIDATION, REORGANIZATION,
READJUSTMENT, COMPOSITION, DISSOLUTION, RECEIVERSHIP, CONSERVATORSHIP, WINDING
UP OR OTHER SIMILAR PROCEEDING INVOLVING OR AFFECTING BORROWER, THE PROPERTY OR
ANY PART THEREOF, GUARANTOR OR ANY OTHER PERSON;

(II)           ANY FAILURE BY LENDER OR ANY OTHER PERSON, WHETHER OR NOT WITHOUT
FAULT ON ITS PART, TO PERFORM OR COMPLY WITH ANY OF THE TERMS OF THE LOAN
AGREEMENT, OR ANY OTHER LOAN DOCUMENTS, OR ANY DOCUMENT OR INSTRUMENT RELATING
THERETO;

(III)          THE SALE, TRANSFER OR CONVEYANCE OF THE PROPERTY OR ANY INTEREST
THEREIN TO ANY PERSON, WHETHER NOW OR HEREAFTER HAVING OR ACQUIRING AN INTEREST
IN THE PROPERTY OR ANY INTEREST THEREIN AND WHETHER OR NOT PURSUANT TO ANY
FORECLOSURE, TRUSTEE SALE OR SIMILAR PROCEEDING AGAINST BORROWER OR THE PROPERTY
OR ANY INTEREST THEREIN;

(IV)          THE CONVEYANCE TO LENDER, ANY AFFILIATE OF LENDER OR LENDER’S
NOMINEE OF THE PROPERTY OR ANY INTEREST THEREIN BY A DEED-IN-LIEU OF
FORECLOSURE;

(V)           THE RELEASE OF BORROWER OR ANY OTHER PERSON FROM THE PERFORMANCE
OR OBSERVANCE OF ANY OF THE AGREEMENTS, COVENANTS, TERMS OR CONDITIONS CONTAINED
IN ANY OF THE LOAN DOCUMENTS BY OPERATION OF LAW OR OTHERWISE; OR

(VI)          THE RELEASE IN WHOLE OR IN PART OF ANY COLLATERAL FOR ANY OR ALL
GUARANTEED OBLIGATIONS OR FOR THE LOAN OR ANY PORTION THEREOF.


(C)           EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS GUARANTY,
GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ALL DEFENSES IN AN ACTION
BROUGHT BY LENDER TO ENFORCE THIS GUARANTY BASED ON CLAIMS OF WAIVER, RELEASE,
SURRENDER, ALTERATION OR COMPROMISE AND ALL SETOFFS, REDUCTIONS, OR IMPAIRMENTS,
WHETHER ARISING HEREUNDER OR OTHERWISE.


(D)           LENDER MAY DEAL WITH BORROWER AND AFFILIATES OF BORROWER IN THE
SAME MANNER AND AS FREELY AS IF THIS GUARANTY DID NOT EXIST AND SHALL BE
ENTITLED, AMONG OTHER THINGS, TO GRANT BORROWER OR ANY OTHER PERSON SUCH
EXTENSION OR EXTENSIONS OF TIME TO PERFORM ANY ACT OR ACTS AS MAY BE DEEMED
ADVISABLE BY LENDER, AT ANY TIME AND FROM TIME TO TIME, WITHOUT TERMINATING,
AFFECTING OR IMPAIRING THE VALIDITY OF THIS GUARANTY OR THE OBLIGATIONS OF
GUARANTOR HEREUNDER.


(E)           NO COMPROMISE, ALTERATION, AMENDMENT, MODIFICATION, EXTENSION,
RENEWAL, RELEASE OR OTHER CHANGE OF, OR WAIVER, CONSENT, DELAY, OMISSION,
FAILURE TO ACT OR OTHER ACTION WITH RESPECT TO, ANY LIABILITY OR OBLIGATION
UNDER OR WITH RESPECT TO, OR OF ANY OF THE TERMS, COVENANTS OR CONDITIONS OF,
THE LOAN DOCUMENTS SHALL IN ANY WAY ALTER, IMPAIR OR AFFECT ANY OF

5


--------------------------------------------------------------------------------




 


THE OBLIGATIONS OF GUARANTOR HEREUNDER, AND GUARANTOR AGREES THAT IF ANY LOAN
DOCUMENT IS MODIFIED WITH LENDER’S CONSENT, THE GUARANTEED OBLIGATIONS SHALL
AUTOMATICALLY BE DEEMED MODIFIED TO INCLUDE SUCH MODIFICATIONS.


(F)            LENDER MAY PROCEED TO PROTECT AND ENFORCE ANY OR ALL OF ITS
RIGHTS UNDER THIS GUARANTY BY SUIT IN EQUITY OR ACTION AT LAW, WHETHER FOR THE
SPECIFIC PERFORMANCE OF ANY COVENANTS OR AGREEMENTS CONTAINED IN THIS GUARANTY
OR OTHERWISE, OR TO TAKE ANY ACTION AUTHORIZED OR PERMITTED UNDER APPLICABLE
LAW, AND SHALL BE ENTITLED TO REQUIRE AND ENFORCE THE PERFORMANCE OF ALL ACTS
AND THINGS REQUIRED TO BE PERFORMED HEREUNDER BY GUARANTOR. EACH AND EVERY
REMEDY OF LENDER SHALL, TO THE EXTENT PERMITTED BY LAW, BE CUMULATIVE AND SHALL
BE IN ADDITION TO ANY OTHER REMEDY GIVEN HEREUNDER OR NOW OR HEREAFTER EXISTING
AT LAW OR IN EQUITY.


(G)           NO WAIVER SHALL BE DEEMED TO HAVE BEEN MADE BY LENDER OF ANY
RIGHTS HEREUNDER UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY LENDER, AND
ANY SUCH WAIVER SHALL BE A WAIVER ONLY WITH RESPECT TO THE SPECIFIC MATTER
INVOLVED AND SHALL IN NO WAY IMPAIR THE RIGHTS OF LENDER OR THE OBLIGATIONS OF
GUARANTOR TO LENDER IN ANY OTHER RESPECT OR AT ANY OTHER TIME.


(H)           AT THE OPTION OF LENDER, GUARANTOR MAY BE JOINED IN ANY ACTION OR
PROCEEDING COMMENCED BY LENDER AGAINST BORROWER IN CONNECTION WITH OR BASED UPON
ANY OTHER LOAN DOCUMENTS AND RECOVERY MAY BE HAD AGAINST GUARANTOR IN SUCH
ACTION OR PROCEEDING OR IN ANY INDEPENDENT ACTION OR PROCEEDING AGAINST
GUARANTOR TO THE EXTENT OF GUARANTOR’S LIABILITY HEREUNDER, WITHOUT ANY
REQUIREMENT THAT LENDER FIRST ASSERT, PROSECUTE OR EXHAUST ANY REMEDY OR CLAIM
AGAINST BORROWER OR ANY OTHER PERSON, OR ANY SECURITY FOR THE OBLIGATIONS OF
BORROWER OR ANY OTHER PERSON.


(I)            GUARANTOR AGREES THAT THIS GUARANTY SHALL CONTINUE TO BE
EFFECTIVE OR SHALL BE REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME ANY PAYMENT
IS MADE BY BORROWER OR GUARANTOR TO LENDER AND SUCH PAYMENT IS RESCINDED OR MUST
OTHERWISE BE RETURNED BY LENDER (AS DETERMINED BY LENDER IN ITS SOLE AND
ABSOLUTE DISCRETION) UPON INSOLVENCY, BANKRUPTCY, LIQUIDATION, REORGANIZATION,
READJUSTMENT, COMPOSITION, DISSOLUTION, RECEIVERSHIP, CONSERVATORSHIP, WINDING
UP OR OTHER SIMILAR PROCEEDING INVOLVING OR AFFECTING BORROWER OR GUARANTOR, ALL
AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE.


(J)            IN THE EVENT THAT GUARANTOR SHALL ADVANCE OR BECOME OBLIGATED TO
PAY ANY SUMS UNDER THIS GUARANTY OR IN CONNECTION WITH THE GUARANTEED
OBLIGATIONS OR IN THE EVENT THAT FOR ANY REASON WHATSOEVER BORROWER OR ANY
SUBSEQUENT OWNER OF THE PROPERTY OR ANY PART THEREOF IS NOW, OR SHALL HEREAFTER
BECOME, INDEBTED TO GUARANTOR, GUARANTOR AGREES THAT (I) THE AMOUNT OF SUCH SUMS
AND OF SUCH INDEBTEDNESS AND ALL INTEREST THEREON SHALL AT ALL TIMES BE
SUBORDINATE AS TO LIEN, THE TIME OF PAYMENT AND IN ALL OTHER RESPECTS TO ALL
SUMS, INCLUDING PRINCIPAL AND INTEREST AND OTHER AMOUNTS, AT ANY TIME OWED TO
LENDER UNDER THE LOAN DOCUMENTS, AND (II) GUARANTOR SHALL NOT BE ENTITLED TO
ENFORCE OR RECEIVE PAYMENT THEREOF UNTIL ALL PRINCIPAL, INTEREST AND OTHER SUMS
DUE PURSUANT TO THE LOAN DOCUMENTS HAVE BEEN PAID IN FULL. NOTHING HEREIN
CONTAINED IS INTENDED OR SHALL BE CONSTRUED TO GIVE GUARANTOR ANY RIGHT OF
SUBROGATION IN OR UNDER THE LOAN DOCUMENTS OR ANY RIGHT TO PARTICIPATE IN ANY
WAY THEREIN, OR IN THE RIGHT, TITLE OR INTEREST OF LENDER IN OR TO ANY
COLLATERAL FOR THE LOAN, NOTWITHSTANDING ANY PAYMENTS MADE BY GUARANTOR UNDER
THIS GUARANTY, UNTIL THE ACTUAL AND IRREVOCABLE RECEIPT BY LENDER OF PAYMENT IN

6


--------------------------------------------------------------------------------




 


FULL OF ALL PRINCIPAL, INTEREST AND OTHER SUMS DUE WITH RESPECT TO THE LOAN OR
OTHERWISE PAYABLE UNDER THE LOAN DOCUMENTS. IF ANY AMOUNT SHALL BE PAID TO
GUARANTOR ON ACCOUNT OF SUCH SUBROGATION RIGHTS AT ANY TIME WHEN ANY SUCH SUMS
DUE AND OWING TO LENDER SHALL NOT HAVE BEEN FULLY PAID, SUCH AMOUNT SHALL BE
PAID BY GUARANTOR TO LENDER FOR CREDIT AND APPLICATION AGAINST SUCH SUMS DUE AND
OWING TO LENDER.


(K)           GUARANTOR’S OBLIGATIONS HEREUNDER SHALL SURVIVE A FORECLOSURE,
DEED-IN-LIEU OF FORECLOSURE OR SIMILAR PROCEEDING INVOLVING THE PROPERTY AND THE
EXERCISE BY LENDER OF ANY OR ALL OF ITS REMEDIES PURSUANT TO THE LOAN DOCUMENTS
AND GUARANTOR EXPRESSLY AGREES THAT TO THE EXTENT NECESSARY TO SATISFY ITS
OBLIGATIONS UNDER SECTION 2 HEREOF, IT SHALL BE AND REMAIN LIABLE FOR ANY
DEFICIENCY REMAINING AFTER FORECLOSURE OF ANY MORTGAGE OR SECURITY INTEREST
SECURING THE NOTE, NOTWITHSTANDING PROVISIONS OF APPLICABLE LAW OR THE LOAN
DOCUMENTS THAT MAY PREVENT THE LENDER FROM ENFORCING SUCH DEFICIENCY AGAINST THE
BORROWER.


6.             COVENANTS.


(A)           AS USED IN THIS SECTION 6, THE FOLLOWING TERMS SHALL HAVE THE
RESPECTIVE MEANINGS SET FORTH BELOW:

(I)            “AGGREGATE DEBT LEVERAGE RATIO” MEANS, AT ANY DATE AS OF WHICH
THE SAME IS TO BE DETERMINED, THE RATIO OF (A) THE CONSOLIDATED TOTAL
INDEBTEDNESS OF GUARANTOR AND ITS SUBSIDIARIES AS OF SUCH DATE, TO (B) THE
CONSOLIDATED TOTAL ASSETS OF GUARANTOR AND ITS SUBSIDIARIES AS OF SUCH DATE.

(II)           “CAPITALIZED LEASE OBLIGATIONS” OF ANY PERSON MEANS THE
OBLIGATIONS OF SUCH PERSON TO PAY RENT OR OTHER AMOUNTS UNDER ANY LEASE OF (OR
OTHER ARRANGEMENT CONVEYING THE RIGHT TO USE) REAL OR PERSONAL PROPERTY, OR A
COMBINATION THEREOF, WHICH OBLIGATIONS EITHER (A) ARE REQUIRED TO BE CLASSIFIED
AND ACCOUNTED FOR AS CAPITAL LEASES ON A BALANCE SHEET OF SUCH PERSON UNDER
GAAP, AND THE AMOUNT OF SUCH OBLIGATIONS SHALL BE THE CAPITALIZED AMOUNT THEREOF
DETERMINED IN ACCORDANCE WITH GAAP, OR (B) CONSTITUTE LIABILITIES UNDER ANY TAX
RETENTION OPERATING LEASE OR SO-CALLED “SYNTHETIC” LEASE TRANSACTION, OR ANY
OBLIGATIONS ARISING WITH RESPECT TO ANY OTHER SIMILAR TRANSACTION THAT IS THE
FUNCTIONAL EQUIVALENT OF OR TAKES THE PLACE OF BORROWING BUT WHICH DOES NOT
CONSTITUTE A LIABILITY ON THE CONSOLIDATED BALANCE SHEETS OF SUCH PERSON AND ITS
SUBSIDIARIES.

(III)          “CONSOLIDATED TOTAL ASSETS” MEANS, AT ANY DATE AS OF WHICH THE
SAME IS TO BE DETERMINED, THE AGGREGATE VALUE OF ALL ASSETS OF GUARANTOR AND ITS
SUBSIDIARIES, DETERMINED ON A CONSOLIDATED BASIS AS OF SUCH DATE IN ACCORDANCE
WITH GAAP, BEFORE ACCUMULATED DEPRECIATION AND AMORTIZATION.

(IV)          “CONSOLIDATED TOTAL INDEBTEDNESS” MEANS, AT ANY DATE AS OF WHICH
THE SAME IS TO BE DETERMINED, THE INDEBTEDNESS OF GUARANTOR AND ITS
SUBSIDIARIES, DETERMINED ON A CONSOLIDATED BASIS AS OF SUCH DATE IN ACCORDANCE
WITH GAAP.

(V)           “GAAP” SHALL MEAN GENERALLY ACCEPTED ACCOUNTING PRINCIPLES,
CONSISTENTLY APPLIED.

7


--------------------------------------------------------------------------------




 

(VI)          “INDEBTEDNESS” MEANS, WITH RESPECT TO ANY PERSON AT ANY DATE,
WITHOUT DUPLICATION, (A) ALL OBLIGATIONS OF SUCH PERSON FOR BORROWED MONEY,
(B) ALL OBLIGATIONS OF SUCH PERSON EVIDENCED BY BONDS, DEBENTURES, NOTES OR
OTHER SIMILAR INSTRUMENTS, (C) ALL OBLIGATIONS OF SUCH PERSON TO PAY THE
DEFERRED PURCHASE PRICE OF PROPERTY OR SERVICES, EXCEPT TRADE ACCOUNTS PAYABLE
ARISING IN THE ORDINARY COURSE OF BUSINESS, (D) ALL CAPITALIZED LEASE
OBLIGATIONS OF SUCH PERSON, (E) ALL OBLIGATIONS OF SUCH PERSON TO PURCHASE
SECURITIES, LOANS OR OTHER PROPERTY WHICH ARISE OUT OF OR IN CONNECTION WITH THE
SALE OF THE SAME OR SUBSTANTIALLY SIMILAR SECURITIES, LOANS OR PROPERTY, (F) ALL
OBLIGATIONS OF SUCH PERSON TO REIMBURSE ANY BANK OR OTHER PERSON IN RESPECT OF
AMOUNTS PAID UNDER A LETTER OF CREDIT OR SIMILAR INSTRUMENT, (G) ALL
INDEBTEDNESS OF OTHERS SECURED BY A LIEN ON ANY ASSET OF SUCH PERSON TO THE
EXTENT OF THE FAIR MARKET VALUE OF SUCH ASSET, WHETHER OR NOT SUCH INDEBTEDNESS
IS ASSUMED BY SUCH PERSON, AND (H) ALL INDEBTEDNESS OF OTHERS GUARANTEED BY SUCH
PERSON TO THE EXTENT SUCH INDEBTEDNESS REPRESENTS A LIABILITY OF SUCH PERSON.

(VII)         “LIQUID ASSETS” SHALL MEAN ASSETS IN THE FORM OF CASH, CASH
EQUIVALENTS, OBLIGATIONS OF (OR FULLY GUARANTEED AS TO PRINCIPAL AND INTEREST
BY) THE UNITED STATES OR ANY AGENCY OR INSTRUMENTALITY THEREOF (PROVIDED THE
FULL FAITH AND CREDIT OF THE UNITED STATES SUPPORTS SUCH OBLIGATION OR
GUARANTEE), CERTIFICATES OF DEPOSIT ISSUED BY A COMMERCIAL BANK HAVING NET
ASSETS OF NOT LESS THAN $500 MILLION, SECURITIES LISTED AND TRADED ON A
RECOGNIZED STOCK EXCHANGE OR TRADED OVER THE COUNTER AND LISTED IN THE NATIONAL
ASSOCIATION OF SECURITIES DEALERS AUTOMATIC QUOTATIONS, OR LIQUID DEBT
INSTRUMENTS THAT HAVE A READILY ASCERTAINABLE VALUE AND ARE REGULARLY TRADED IN
A RECOGNIZED FINANCIAL MARKET.

(VIII)        “LIQUID NET WORTH” SHALL MEAN, AS OF A GIVEN DATE, (A) THE
AGGREGATE FAIR MARKET VALUE OF ANY LIQUID ASSETS OF GUARANTOR, LESS (B) THE
AGGREGATE FULL FACE AMOUNT OF ALL CURRENT LIABILITIES OF GUARANTOR DETERMINED IN
ACCORDANCE WITH GAAP.

(IX)           “NET WORTH” SHALL MEAN, AS OF A GIVEN DATE, (A) THE TOTAL ASSETS
OF GUARANTOR AND ITS SUBSIDIARIES WHICH WOULD BE SHOWN AS ASSETS ON A
CONSOLIDATED BALANCE SHEET OF GUARANTOR AND ITS SUBSIDIARIES AS OF SUCH DATE
PREPARED IN ACCORDANCE WITH GAAP, AFTER ELIMINATING ALL AMOUNTS PROPERLY
ATTRIBUTABLE TO MINORITY INTERESTS, IF ANY, IN THE STOCK AND SURPLUS OF SUCH
SUBSIDIARIES, MINUS (B) THE TOTAL LIABILITIES OF GUARANTOR AND ITS SUBSIDIARIES
WHICH WOULD BE SHOWN AS LIABILITIES ON A CONSOLIDATED BALANCE SHEET OF GUARANTOR
AND ITS SUBSIDIARIES AS OF SUCH DATE PREPARED IN ACCORDANCE WITH GAAP, AFTER
ELIMINATING ALL AMOUNTS PROPERLY ATTRIBUTABLE TO MINORITY INTERESTS, IF ANY, IN
THE STOCK AND SURPLUS OF SUCH SUBSIDIARIES.

(X)            “REQUIRED LIQUID NET WORTH AMOUNT” SHALL MEAN, AS OF A GIVEN
DATE, AN AMOUNT EQUAL TO: (A) $10,000,000; MINUS (B) AN AMOUNT EQUAL TO (1) THE
AGGREGATE AMOUNT THAT HAS BEEN DISBURSED TO BORROWER PRIOR TO SUCH DATE FROM THE
ROLLOVER RESERVE SUBACCOUNT PURSUANT TO SECTION 3.5 OF THE LOAN AGREEMENT,
MULTIPLIED BY (2) ONE-HALF (1/2); PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE
REQUIRED LIQUID NET WORTH AMOUNT BE LESS THAN $5,000,000.

8


--------------------------------------------------------------------------------




 

(XI)           “SUBSIDIARY” SHALL MEAN, AS TO ANY PERSON, (A) ANY CORPORATION
MORE THAN 50% OF WHOSE STOCK OF ANY CLASS OR CLASSES HAVING BY THE TERMS THEREOF
ORDINARY VOTING POWER TO ELECT A MAJORITY OF THE DIRECTORS OF SUCH CORPORATION
(IRRESPECTIVE OF WHETHER OR NOT AT THE TIME STOCK OF ANY CLASS OR CLASSES OF
SUCH CORPORATION SHALL HAVE OR MIGHT HAVE VOTING POWER BY REASON OF THE
HAPPENING OF ANY CONTINGENCY) IS AT THE TIME OWNED BY SUCH PERSON AND/OR ONE OR
MORE SUBSIDIARIES OF SUCH PERSON AND (B) ANY PARTNERSHIP, LIMITED LIABILITY
COMPANY, ASSOCIATION, JOINT VENTURE OR OTHER ENTITY IN WHICH SUCH PERSON AND/OR
ONE OR MORE SUBSIDIARIES OF SUCH PERSON HAS MORE THAN A 50% EQUITY INTEREST AT
THE TIME.


(B)           GUARANTOR SHALL NOT, AT ANY TIME WHILE A DEFAULT IN THE PAYMENT OF
THE GUARANTEED OBLIGATIONS HAS OCCURRED AND IS CONTINUING, EITHER (I) ENTER INTO
OR EFFECTUATE ANY TRANSACTION WITH ANY AFFILIATE WHICH WOULD REDUCE THE NET
WORTH OF GUARANTOR, INCLUDING THE PAYMENT OF ANY DIVIDEND OR DISTRIBUTION TO A
SHAREHOLDER, OR THE REDEMPTION, RETIREMENT, PURCHASE OR OTHER ACQUISITION FOR
CONSIDERATION OF ANY STOCK IN GUARANTOR, EXCEPT FOR DIVIDENDS THAT GUARANTOR IS
REQUIRED TO PAY IN ORDER TO MAINTAIN GUARANTOR’S STATUS AS A REAL ESTATE
INVESTMENT TRUST, OR (II) SELL, PLEDGE, MORTGAGE OR OTHERWISE TRANSFER TO ANY
PERSON ANY OF GUARANTOR’S ASSETS, OR ANY INTEREST THEREIN, EXCEPT FOR FAIR
VALUE.


(C)           GUARANTOR SHALL, AT ALL TIMES: (I) CAUSE GUARANTOR’S NET WORTH TO
BE NOT LESS THAN $300,000,000; (II) CAUSE GUARANTOR’S LIQUID NET WORTH TO BE NOT
LESS THAN THE REQUIRED LIQUID NET WORTH AMOUNT; AND (III) CAUSE GUARANTOR’S
AGGREGATE DEBT LEVERAGE RATIO TO BE NOT HIGHER THAN SEVENTY PERCENT (70%).


7.             ENTIRE AGREEMENT/AMENDMENTS. THIS INSTRUMENT REPRESENTS THE
ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.
THE TERMS OF THIS GUARANTY SHALL NOT BE WAIVED, ALTERED, MODIFIED, AMENDED,
SUPPLEMENTED OR TERMINATED IN ANY MANNER WHATSOEVER EXCEPT BY WRITTEN INSTRUMENT
SIGNED BY LENDER AND GUARANTOR.


8.             SUCCESSORS AND ASSIGNS. THIS GUARANTY SHALL BE BINDING UPON
GUARANTOR, AND GUARANTOR’S ESTATE, HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS
AND ASSIGNS, MAY NOT BE ASSIGNED OR DELEGATED BY GUARANTOR, AND SHALL INURE TO
THE BENEFIT OF LENDER AND ITS SUCCESSORS AND ASSIGNS.


9.             APPLICABLE LAW AND CONSENT TO JURISDICTION. THIS GUARANTY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE SUBSTANTIVE LAWS OF THE
STATE OF NEW YORK. GUARANTOR IRREVOCABLY (A) AGREES THAT ANY SUIT, ACTION OR
OTHER LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY MAY BE
BROUGHT IN A COURT OF RECORD IN THE CITY AND COUNTY OF NEW YORK OR IN THE COURTS
OF THE UNITED STATES OF AMERICA LOCATED IN THE SOUTHERN DISTRICT OF NEW YORK,
(B) CONSENTS TO THE JURISDICTION OF EACH SUCH COURT IN ANY SUCH SUIT, ACTION OR
PROCEEDING, AND (C) WAIVES ANY OBJECTION WHICH IT MAY HAVE TO THE LAYING OF
VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY OF SUCH COURTS AND ANY CLAIM
THAT ANY SUCH SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. GUARANTOR IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN
ANY SUCH SUIT, ACTION OR PROCEEDING BY SERVICE OF COPIES OF SUCH PROCESS TO
GUARANTOR AT ITS ADDRESS PROVIDED IN SECTION 14 HEREOF. NOTHING IN THIS
SECTION 9, HOWEVER, SHALL AFFECT

9


--------------------------------------------------------------------------------




 


THE RIGHT OF LENDER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW OR AFFECT THE RIGHT OF LENDER TO BRING ANY SUIT, ACTION OR
PROCEEDING AGAINST GUARANTOR OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTIONS.


10.          SECTION HEADINGS. THE HEADINGS OF THE SECTIONS AND PARAGRAPHS OF
THIS GUARANTY HAVE BEEN INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL IN
NO WAY DEFINE, MODIFY, LIMIT OR AMPLIFY ANY OF THE TERMS OR PROVISIONS HEREOF.


11.          SEVERABILITY. ANY PROVISION OF THIS GUARANTY WHICH MAY BE
DETERMINED BY ANY COMPETENT AUTHORITY TO BE PROHIBITED OR UNENFORCEABLE IN ANY
JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF
SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING
PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR UNENFORCEABILITY IN ANY
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION. TO THE EXTENT PERMITTED BY APPLICABLE LAW, GUARANTOR HEREBY
WAIVES ANY PROVISION OF LAW WHICH RENDERS ANY PROVISION HEREOF PROHIBITED OR
UNENFORCEABLE IN ANY RESPECT.


12.          WAIVER OF TRIAL BY JURY. GUARANTOR HEREBY WAIVES THE RIGHT OF TRIAL
BY JURY IN ANY LITIGATION, ACTION OR PROCEEDING ARISING HEREUNDER OR IN
CONNECTION THEREWITH.


13.          INTENTIONALLY DELETED.


14.          NOTICES.  ALL NOTICES, CONSENTS, APPROVALS AND REQUESTS REQUIRED OR
PERMITTED HEREUNDER (A “NOTICE”) SHALL BE GIVEN IN WRITING AND SHALL BE
EFFECTIVE FOR ALL PURPOSES IF EITHER HAND DELIVERED WITH RECEIPT ACKNOWLEDGED,
OR BY A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY SERVICE (SUCH AS FEDERAL
EXPRESS), OR BY CERTIFIED OR REGISTERED UNITED STATES MAIL, RETURN RECEIPT
REQUESTED, POSTAGE PREPAID, OR BY FACSIMILE AND CONFIRMED BY A SUCCESSFUL
FACSIMILE CONFIRMATION REPORT, IN EACH CASE ADDRESSED AS FOLLOWS (OR TO SUCH
OTHER ADDRESS OR PERSON AS A PARTY SHALL DESIGNATE FROM TIME TO TIME BY NOTICE
TO THE OTHER PARTY):  IF TO LENDER: GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.,
600 STEAMBOAT ROAD, GREENWICH, CONNECTICUT 06830, ATTN:  MORTGAGE LOAN
DEPARTMENT, TELECOPIER  (203) 618-2052, WITH A COPY TO: SIDLEY AUSTIN LLP, ONE
SOUTH DEARBORN STREET, CHICAGO, ILLINOIS 60603, ATTENTION: CHARLES E.
SCHRANK, ESQ., TELECOPIER: (312) 853-7036; IF TO GUARANTOR:  15601 DALLAS
PARKWAY, SUITE 600, ADDISON, TEXAS  75001, ATTENTION: CHIEF FINANCIAL OFFICER,
TELECOPIER: (214) 655-1610, AND 15601 DALLAS PARKWAY, SUITE 600, ADDISON, TEXAS 
75001, TELECOPIER: (214) 655-1610. A NOTICE SHALL BE DEEMED TO HAVE BEEN GIVEN:
IN THE CASE OF HAND DELIVERY, AT THE TIME OF DELIVERY; IN THE CASE OF FACSIMILE,
AT THE TIME THAT SUCH FACSIMILE IS CONFIRMED BY SUCCESSFUL CONFIRMATION REPORT
IF SO CONFIRMED ON A BUSINESS DAY (OR OTHERWISE, ON THE NEXT BUSINESS DAY); IN
THE CASE OF REGISTERED OR CERTIFIED MAIL, WHEN DELIVERED OR THE FIRST ATTEMPTED
DELIVERY ON A BUSINESS DAY; OR IN THE CASE OF OVERNIGHT DELIVERY, UPON THE FIRST
ATTEMPTED DELIVERY ON A BUSINESS DAY.


15.          GUARANTOR’S RECEIPT OF LOAN DOCUMENTS. GUARANTOR BY ITS EXECUTION
HEREOF ACKNOWLEDGES RECEIPT OF TRUE COPIES OF ALL OF THE LOAN DOCUMENTS, THE
TERMS AND CONDITIONS OF WHICH ARE HEREBY INCORPORATED HEREIN BY REFERENCE.


16.          INTEREST; EXPENSES.

10


--------------------------------------------------------------------------------




 


(A)           IF GUARANTOR FAILS TO PAY ALL OR ANY SUMS DUE HEREUNDER UPON
DEMAND BY LENDER, THE AMOUNT OF SUCH SUMS PAYABLE BY GUARANTOR TO LENDER SHALL
BEAR INTEREST FROM THE DATE OF DEMAND UNTIL PAID AT THE DEFAULT RATE IN EFFECT
FROM TIME TO TIME.


(B)           GUARANTOR HEREBY AGREES TO PAY ALL COSTS, CHARGES AND EXPENSES,
INCLUDING  REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS, THAT MAY BE INCURRED BY
LENDER IN ENFORCING THE COVENANTS, AGREEMENTS, OBLIGATIONS AND LIABILITIES OF
GUARANTOR UNDER THIS GUARANTY.

 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. GUARANTOR’S
SIGNATURE FOLLOWS ON NEXT PAGE]

11


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.

BEHRINGER HARVARD REIT I, INC.,
a Maryland corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 


--------------------------------------------------------------------------------